                                                                                      a
                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           ALEXANDRIA DIVISION


JERROD WILSON #0000002798,                      CIVIL DOCKET NO. 1:21-CV-00987
Plaintiff                                                               SEC P

VERSUS                                                                JUDGE DRELL

TONY MANCUSO ET AL,                       MAGISTRATE JUDGE PEREZ-MONTES
Defendants


                              MEMORANDUM ORDER

       Before the Court is a civil rights Complaint under 42 U.S.C. § 1983 (ECF No.

6) filed by pro se Plaintiff Jerrod Wilson (“Wilson”). Wilson was granted leave to

proceed in forma pauperis. ECF No. 8. At the time of filing, Wilson was a pretrial

detainee at the Catahoula Correctional Center in Harrisonburg, Louisiana. Wilson

complains that Defendants retaliated against him by placing him in a cell with

another inmate with whom he could not maintain a six-foot social distance. ECF No.

6 at 3-5.

       A prisoner shall not be granted pauper status under § 1915(g) if “the prisoner

has, on 3 or more prior occasions, while incarcerated or detained in any facility,

brought an action or appeal in a court of the United States that was dismissed on the

grounds that it is frivolous, malicious, or fails to state a claim upon which relief may

be granted, unless the prisoner is under imminent danger of serious physical injury.”

28 U.S.C. § 1915(g).



                                           1
       Wilson has filed numerous civil actions while incarcerated, and more than

three have been dismissed as frivolous, malicious, or failing to state a claim upon

which relief may be granted. See Wilson v. Dr. Shaheen., 1:97-CV-00292; Wilson v.

Dauzat, 00-CV-827 (M.D. La.); Wilson v. Firmin, 00-CV-944 (M.D. La.); Wilson v.

Rabalais, 01-CV-33 (M.D. La.). Furthermore, Wilson has been denied pauper status

under 1915(g) in this District and in the Eastern District of Louisiana. Wilson v.

Mancuso, et al., 2:21-CV-873; Wilson v. Becker, et al., 07-CV-7157 (E.D. La.). Wilson

has not alleged that he is in imminent danger of serious physical injury, and he is no

longer incarcerated at the facility where he was allegedly harmed. In fact, Wilson

has been released from custody. ECF Nos. 9, 10.

       The fact that Wilson has been released after initiating this action does not

render § 1915 inapplicable. If the plaintiff is in custody at the time of the initiation

of the civil action, the the screening provisions of § 1915 apply even if the prisoner-

plaintiff is subsequently released during the pendency of the civil action. See Dollar

v. Coweta Cnty. Sheriff Office, 510 F. App’x 897, 900 (11th Cir. 2013) (“The plain

reading of § 1915(g) also suggests that strikes are to be counted at the time the

complaint is filed.”); Burkes v. Tranquilli, 2008 WL 2682606, at *2 (W.D. Pa. July 2,

2008) (“The rule is that if at the time of the initiation of the civil action, the plaintiff

is a prisoner, then the screening provisions of the PLRA apply even if subsequently,

the prisoner is released.”) (citing Abdul-Akbar v. McKelvie, 239 F.3d 307, 314 (3d Cir.

2001) (“the need for the district court to screen a complaint in a civil action filed by a

prisoner, as required by § 1915A, looks to the plaintiff's status when the case is



                                             2
filed”)); Dupree v. Palmer , 284 F.3d 1234, 1236 (11th Cir. 2002) (examining whether

a complaint fell under § 1915(g) “at the moment of filing”); In re Smith , 114 F.3d 1247,

1251 (D.C. Cir. 1997) (“If a litigant is a prisoner on the day he files a civil action, the

PLRA applies.”).

      Because Wilson was detained at the time of filing and because he has

previously filed three civil actions that were dismissed as frivolous, malicious, or for

failing to state a claim for which relief can be granted, and he is not in imminent

danger of serious physical injury, IT IS ORDERED that the Order granting Wilson’s

application for leave to proceed in forma pauperis (ECF No. 8) is hereby

RESCINDED.

      IT IS FURTHER ORDERED that, in order for his Complaint to remain

viable, Wilson must pay the full filing fee of $402.00 within 20 days from the

date of this Order.       FAILURE TO PAY THE FULL FILING FEE WILL

RESULT IN THE PLEADINGS BEING STRICKEN FROM THE RECORD.

      SIGNED on Monday, June 21, 2021.


                                            _______________________________________
                                            JOSEPH H.L. PEREZ-MONTES
                                            UNITED STATES MAGISTRATE JUDGE




                                            3
